                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CAREY PEDEN                                                                       PLAINTIFF

v.                               Case No. 3:19-cv-00070-KGB

CRAIGHEAD COUNTY JAIL, et al.                                                  DEFENDANTS

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Carey Peden’s complaint and amended complaints are dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
